DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               RYAN D. GESTEN and ANDREA GESTEN,
                           Appellants,

                                    v.

             AMERICAN STRATEGIC INSURANCE CORP.,
                          Appellee.

                             No. 4D21-1851

                              [June 1, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502019CA015181XXXXMB.

  Samuel Alexander of Alexander Appellate Law, P.A., DeLand, for
appellants.

  Patrick E. Betar and Evelyn M. Merchant of Berk, Merchant & Sims,
PLC, Coral Gables, for appellee.

WARNER, J.

   Insureds, the Gestens, appeal a final summary judgment in a
declaratory judgment action against their property insurer, American
Strategic Insurance Corp. (“ASI”). The court ruled in favor of ASI on its
contention that the insurance policy at issue does not permit insureds to
video and audio record the insurer’s agent’s inspection of a property loss.
Because the policy does not address the issue, we conclude that the court
erred. Therefore, we reverse and remand for entry of a declaratory
judgment in favor of the insureds.

    Insureds suffered a covered loss to their property due to a plumbing
malfunction. They hired a public adjuster (PA) to assist them in
submitting a claim. During the course of the adjustment, the PA contacted
ASI about an inspection by its adjuster and informed ASI that “the insured
has granted permission for me to video record with audio our inspection
of their home for the purpose of documenting the claims process. This is
being done for the benefit of transparency and accountability for both
parties.” ASI objected to the audio recording.
   On the day of the inspection at insureds’ home, ASI’s counsel, adjuster,
and independent expert met insureds, their counsel, and the PA at the
property. Strapped to the PA was a video camera. He advised that he
intended to video and audio record the inspection. ASI’s counsel again
objected to the audio recording. As the parties could not agree on audio
recording, the ASI entourage left, and the inspection was never completed.

   ASI then petitioned for declaratory relief, seeking an order declaring its
right to inspect the property free from video and audio recording.
Specifically, ASI argued that the policy’s plain language did not permit
recording and that audio recording would impair ASI’s inspectors from
freely discussing and evaluating the claim. In pertinent part, the policy
provides:

      SECTION I – CONDITIONS
          ....
      2. Your Duties After Loss. In case of a loss to covered
      property, you must see that the following are done:
          ....
       f. As often as we reasonably require:

       (1) show the damaged property;

    Insureds counterclaimed for breach of contract and for declaratory
relief, seeking a determination that the damage was covered. They also
responded to ASI’s claims, arguing substantial compliance with the policy,
that the policy does not prohibit video or audio recording, and that no laws
prevent insureds from recording in their own home upon notice.

   Insureds then moved for summary judgment, arguing that under the
law and the policy, they had the right to audio and video record an
inspection of their home. In response, ASI filed a cross motion for
summary judgment, in which it argued that the policy did not permit
recording of any kind during an inspection and to interpret otherwise
would improperly expand the policy’s terms.

   Following a hearing on the matter, the court granted summary
judgment in ASI’s favor, denied insureds’ motion for summary judgment,
and entered final summary judgment in favor of ASI on its petition for
declaratory judgment. Based on the parties’ agreement, the court also




                                     2
dismissed insureds’ remaining issues without prejudice to refiling. 1 This
appeal follows.

   Insurance policy interpretation is a question of law, subject to de novo
review. Avatar Prop. & Cas. Ins. Co. v. Castillo, 294 So. 3d 406, 409 (Fla.
4th DCA 2020). A trial court’s order entering final summary judgment is
also reviewed de novo. Geico Indem. Co. v. Muransky Chiropractic P.A., 323
So. 3d 742, 745 (Fla. 4th DCA 2021).

   Insureds argue that the policy did not prohibit them from audio and
video recording inspections of their own home, and the adjuster did not
have a protectable right of privacy interest when conducting an inspection
there. ASI responds that because the policy language does not contain a
provision permitting either party to record an inspection, ASI did not need
to submit to being recorded.

   “Where the language in an insurance contract is plain and
unambiguous, a court must interpret the policy in accordance with the
plain meaning so as to give effect to the policy as written.” Allstate Ins. Co.
v. Orthopedic Specialists, 212 So. 3d 973, 975–76 (Fla. 2017) (quoting
Washington Nat. Ins. Corp. v. Ruderman, 117 So. 3d 943, 948 (Fla. 2013)).
“[W]here the provisions of an insurance policy are at issue, any ambiguity
which remains after reading each policy as a whole and endeavoring to
give every provision its full meaning and operative effect must be liberally
construed in favor of [the insured] and strictly against the insurer.”
Ruderman, 117 So. 3d at 949–50. “Where a contract is simply silent as to
a particular matter, that is, its language neither expressly nor by
reasonable implication indicates that the parties intended to contract with
respect to the matter, the court should not, under the guise of
construction, impose contractual rights and duties on the parties which
they themselves omitted.” Jacobs v. Petrino, 351 So. 2d 1036, 1039 (Fla.
4th DCA 1976) (quoting Gulf Cities Gas Corp. v. Tangelo Park Serv. Co.,
253 So. 2d 744 (Fla. 4th DCA 1971)).

   The policy in this case is silent as to video or audio recording ASI or its
agents. At most, the policy provides that after a loss, insureds must show
the damaged property as often as ASI reasonably requires. The policy says
nothing about who may attend the inspection and whether either party
has the right to record the ensuing inspection. To the extent that the
policy is considered uncertain, we are “compelled to construe the
interpretation against the insurer.” Nawaz v. Universal Prop. & Cas. Ins.

1We construe this as dismissing these claims to make the judgment final for
purposes of appeal.

                                      3
Co., 91 So. 3d 187, 189 (Fla. 4th DCA 2012). Thus, we conclude that the
policy does not prohibit the insureds from taking a video and audio
recording of the insurance inspection in their own home.

    ASI does not rely on an insurance adjuster’s right of privacy, with good
reason. We have already determined that an insurer’s appraiser has no
legitimate expectation of privacy while in an insured’s home for an
inspection, and thus audio and video recording of the inspection was
allowed. In Silversmith v. State Farm Insurance Co., 324 So. 3d 517 (Fla.
4th DCA 2021), we specifically found that section 934.03, Florida Statutes
(2020), which prohibits the audio recording of oral conversations unless
both parties have given prior consent, did not apply to those
circumstances. We said:

      As argued by the insured, “for an oral conversation to be
      protected under section 934.03 the speaker must have an
      actual subjective expectation of privacy, along with a societal
      recognition that the expectation is reasonable.” State v. Smith,
      641 So. 2d 849, 852 (Fla. 1994) (concluding that a person did
      not have a legitimate expectation of privacy while seated in the
      back of a police car).

      The insured is correct that nothing in the policy precluded
      audio/video recording of an appraisal inspection and that the
      insurer’s appraiser has no legitimate expectation of privacy
      while in the insured’s home for the inspection.

      The insurer has not identified anything that would validly
      preclude a homeowner from openly recording an inspection of
      her own home.

      As recognized in State Farm Florida Insurance Co. v. Chirino,
      300 So. 3d 1240, 1242 (Fla. 3d DCA 2020), where the court
      denied certiorari review of an order allowing a homeowner to
      record an inspection, the homeowner and her representatives
      have a right to be present during the inspection, and the
      insurer has shown nothing that precludes the homeowner or
      her representatives from openly making a recording of the
      inspection.

Id. at 518.




                                     4
   In State v. Smith, 641 So. 2d 849 (Fla. 1994), our supreme court
construed section 934.03 to require more than a subjective expectation of
privacy:

         In order to fall within the ambit of chapter 934, an oral
         communication must be “uttered by a person exhibiting an
         expectation that such communication is not subject to
         interception under circumstances justifying such expectation
         and does not mean any public oral communication uttered at
         a public meeting or any electronic communication.”            §
         934.02(2), Fla. Stat. (1991) (emphasis added). Thus, for an
         oral conversation to be protected under section 934.03 the
         speaker must have an actual subjective expectation of
         privacy, along with a societal recognition that the expectation
         is reasonable. State v. Inciarrano, 473 So. 2d 1272 (Fla. 1985).

Id. at 852 (second emphasis supplied); see also Smiley v. State, 279 So. 3d
262 (Fla. 1st DCA 2019) (defendant did not have a reasonable expectation
of privacy when he knew he was being recorded in victim’s home, because
society would not recognize it as reasonable where victim had ordered him
to leave multiple times). The facts of this case do not satisfy the criteria of
Smith.

   As in Silversmith, we conclude that nothing on this record precludes an
insured from recording an insurance adjuster’s inspection while in the
insured’s own home. The trial court erred in entering declaratory
judgment for the insurer.

     Reversed and remanded for further proceedings.

LEVINE, J., concurs.
KLINGENSMITH, J., concurs specially with opinion.

KLINGENSMITH, J., specially concurring.

    While I concur in reversing the lower court’s order of summary
judgment, I write to express my disagreement with the Silversmith 2 opinion
cited by the majority in support of that result.

   Appellants want the court to authorize both audio and video recording
of an appraisal without the consent, and over the specific objection, of
their insurer and its adjuster. Section 934.03, Florida Statutes (2019),

2   Silversmith v. State Farm Ins. Co., 324 So. 3d 517 (Fla. 4th DCA 2021).

                                          5
provides in relevant part that “any person who . . . intentionally intercepts,
[or] endeavors to intercept, . . . any . . . oral . . . communication . . . is
guilty of a felony of the third degree.” The legislature defines intercept as
“the aural or other acquisition of the contents of any . . . oral
communication through the use of any electronic, mechanical, or other
device.” § 934.02(3), Fla. Stat. (2019).

    These statutes prohibit the audio recording component that appellants
have consistently insisted on including as part of their appraisal process.
See Guilder v. State, 899 So. 2d 412, 419 (Fla. 4th DCA 2005) (holding that
tape recording of a face-to-face conversation by a participant, without prior
consent from all participants, constitutes an unlawful interception of an
oral communication under section 934.03); see also Horning-Keating v.
Emps. Ins. of Wausau, 969 So. 2d 412, 418 n.4 (Fla. 5th DCA 2007)
(reiterating the holding in Guilder).

    Relying on State Farm Florida Insurance Co. v. Chirino, 300 So. 3d 1240
(Fla. 3d DCA 2020), Silversmith reversed a court order holding that the
parties could not record, through audio nor video, a home inspection
unless all participants consented, thus allowing one to openly record a
visitor within her own home. Silversmith, 324 So. 3d at 518. Silversmith
reached its result by misplacing its reliance on Chirino. In Chirino, the
trial court held that an insured was allowed to make both a video and
audio recording of the insurer’s appraiser’s inspection over objection. 300
So. 3d at 1242. Yet in that case, unlike here, the insurer advanced the
argument under article I, section 23 of the Florida Constitution that the
audio recording could not be made without consent because the
appraiser’s right to privacy was being invaded. Id. at 1241. The Third
District rejected that argument, noting, “Florida’s Constitutional right to
privacy protects persons from governmental, not private intrusion.” Id. at
1242. The application of section 934.02 was never raised in that case.

   As the basis for its ruling, the Silversmith court stated that the insurer
had not identified anything that would validly preclude a homeowner from
openly recording an inspection of her own home. 324 So. 3d at 518. As a
result, Silversmith is in direct conflict not only with the statute but with
our prior decisions in both Guilder and Horning-Keating. Silversmith
merely made passing reference to section 934.03 in its analysis, while
noting that “for an oral conversation to be protected under section 934.03
the speaker must have an actual subjective expectation of privacy, along
with a societal recognition that the expectation is reasonable.” Id. (quoting
State v. Smith, 641 So. 2d 849, 852 (Fla. 1994)). However, by its express
terms, chapter 934 prohibits what the appellees want to do.


                                      6
   Section 934.02 provides that an oral communication must be “uttered
by a person exhibiting an expectation that such communication is not
subject to interception under circumstances justifying such expectation
and does not mean any public oral communication uttered at a public
meeting or any electronic communication.” § 934.02(2), Fla. Stat. (2019).
Section 934.03(2) contains a list of specific exceptions to the general
prohibition against audio recording found in section 934.03(1); among
those exceptions, the statute provides for situations in which all parties to
the conversation have consented to the recording. § 934.03(2)(d), Fla. Stat
(2019). That did not occur here.

   The fact that the audio recording activity in this case was desired by
the homeowner inside his own home is not a distinction that allows us to
disregard the statute. In fact, in State v. Walls, 356 So. 2d 294, 296 (Fla.
1978), the Florida Supreme Court applied the statute to a conversation
that occurred inside a home with the consent of the homeowner but not
the other party. In that case, the Court held that even an extortionary
threat “delivered personally to the victim in the victim’s home is an ‘oral
communication’ . . . [and] pursuant to Section 934.03, the electronic
recording of such ‘oral communication’ without the consent of all parties to
the communication was prohibited.” Id. at 296 (emphasis added).

    The statute also does not contain any exception for business
interactions, nor is there a carve-out for situations where more than one
other person is present. See § 934.03, Fla. Stat. (2019). To suggest, as
the majority does, that an insurance adjuster has no right to object to an
audio recording of his or her conversations while in someone else’s home
flies in the face of this precedent. Parties engaged in business dealings,
whether those dealings occur inside or outside of a home, do not lose their
expectation of privacy such that the audio recording of their interaction is
permitted without consent. To accept the majority’s implication, and that
of Silversmith, that parties to a business interaction are stripped of their
expectation of privacy to the extent that their consent per the statute is
unnecessary is both untenable and directly contradicted by the statute,
our court’s jurisprudence, and cases from our sister courts.

   The “no expectation of privacy” exemption under section 934.02(2)
applies to public speech which occurs in the public arena as well as those
communications which occur in public settings, such as a lecture, rally,
ceremony, or governmental proceedings or communications. See, e.g.,
Smith, 641 So. 2d at 852 (concluding that a person did not have a
legitimate expectation of privacy while seated in the back of a police car).
Mere attendance during an interaction by more than two persons,
including meetings convened in a home in furtherance of resolving a

                                     7
business dispute, does not convert a private gathering into a public event.
Silversmith seems to apply an objective expectation of privacy—not a
subjective expectation—to all conversations, including those conducted in
a business context, so that participants can assert privacy grounds to avail
themselves of the statute and prohibit audio recording without consent.

   Participants involved in conversations which occur in the context of a
business discussion or transaction retain both an objective and subjective
expectation of privacy. Other than Silversmith, seemingly no case law
supports the proposition that, absent a contractual wavier, someone
abandons their expectations of privacy by engaging in private dispute
resolution. See Nawaz v. Universal Prop. & Cas. Ins. Co., 91 So. 3d 187,
189 (Fla. 4th DCA 2012) (public adjuster permitted to attend insured’s
sworn statement because attendance was allowed by the policy terms). To
that extent, Silversmith is an outlier.

   Our court has stated the applicable principles of insurance policy
construction as follows:

      [I]f the language found in an insurance policy is not
      ambiguous or otherwise susceptible of more than one
      meaning, the court’s task is to apply the plain meaning of the
      words and phrases used to the facts before it. The courts,
      therefore, are not free to rewrite an insurance policy or add
      meaning to it that is not really there.

Flaxman v. Gov’t Emps. Ins. Co., 993 So. 2d 597, 599 (Fla. 4th DCA 2008)
(quoting Classic Concepts, Inc. v. Poland, 570 So. 2d 311, 312 (Fla. 4th
DCA 1990)). In other words, if a policy has no language waiving privacy
for appraisal inspections, courts are not free to rewrite them to create one.
Nor can courts rewrite statutes to create exceptions and exemptions
consistent with their own ideas of orderliness and public policy.

    Nothing in the parties’ policy waived any of their privacy rights under
the statute. Although the policy did not specifically address the appraisal
inspections, the policy also did not include any language that specified
how such inspections are to be conducted, nor any language that would
permit audio (or video) recording of any interaction. Had the parties
intended to waive their privacy rights, they could have included such
language and terms in the policy. To imply either consent or the lack of
any privacy interest in the context of an insured/insurer dispute, as
Silversmith does, is to create exemptions under chapter 934 for an entire
class of interactions that the legislature did not authorize.


                                     8
   Because the insurer did not specifically raise an objection under
chapter 934 in the lower court, and because our opinion here does not
explicitly rest on Silversmith as controlling precedent, we do not need to
revisit Silversmith for the purposes of deciding this matter. However, in
the future, I would consider doing so in an appropriate case.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    9